Citation Nr: 1431594	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to higher initial disability ratings prior to May 8, 2013, for lumbosacral strain with osteoarthritis, currently evaluated as 10 percent disabling from May 21, 2004, to June 12, 2006; and 20 percent disabling from June 13, 2006, to May 7, 2013.

2.  Entitlement to higher initial disability ratings for a left knee disability, currently evaluated as 10 percent disabling for degenerative joint disease and limited motion and as 30 percent disabling for residual subluxation from left lateral patella release.

3.  Entitlement to service connection for a disability manifested by high cholesterol.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative joint disease of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to September 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the RO that granted service connection for low back strain evaluated as 10 percent disabling effective May 21, 2004.  The Board finds that the June 2006 communication from the Veteran may reasonably be construed as a valid NOD, and that the Veteran timely appealed for a higher initial rating.  38 C.F.R. § 20.201.

In February 2007, the RO increased the disability evaluation to 20 percent for lumbosacral strain, effective June 13, 2006.  Because higher evaluations are available for lumbosacral strain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2013, the RO increased the disability evaluation to 40 percent for lumbosacral strain with osteoarthritis, effective May 8, 2013.  In April 2014, the Veteran expressed satisfaction with the assigned rating as of May 8, 2013; and indicated that she wanted to continue her appeal for a higher initial rating prior to that date.  Consistent with the Veteran's assertions, the Board has recharacterized the issue on appeal as shown on the title page of this decision. 

These matters also come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that granted service connection for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling effective November 30, 2007; and denied service connection for high cholesterol and for a right knee disability.  The Veteran timely appealed each denial and appealed for a higher initial rating.

During the pendency of this appeal, in September 2013, the RO assigned a separate 30 percent disability evaluation for residual subluxation from left lateral patella release, effective April 1, 2012.  Given that the Board must broadly construe claims, the issue on the title page reflects the expanded issue on appeal, involving overlapping symptomatology for a left knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2014, the Veteran withdrew her prior request for a Board hearing, in writing.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran already has been awarded a TDIU.  Hence, it is unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her electronic claims file.


FINDINGS OF FACT

1.  For the period from May 21, 2004, to June 12, 2006, the Veteran's lumbosacral strain has been manifested by a combined range of motion of the thoracolumbar spine beyond 120 degrees but less than 235 degrees, and by painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest have not been demonstrated.

2.  For the period from June 13, 2006, to May 7, 2013, the Veteran's lumbosacral strain with osteoarthritis has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, and by muscle guarding and painful motion; ankylosis, incapacitating episodes, neurological deficits, and doctor-prescribed bed rest are not demonstrated.

3.  Throughout the rating period, the Veteran's left knee disability has been manifested by x-ray evidence of degenerative joint disease and by flexion limited to 85 degrees by pain; extension limited to 10 degrees, instability, locking, or impairment of the tibia and fibula are not demonstrated.

4.  For the period from July 7, 2011, to February 1, 2012, the Veteran's left knee disability also has been manifested by complaints of instability, flare-ups, and functional impairment equivalent to moderate knee impairment; severe recurrent subluxation and lateral instability are not demonstrated.

5.  For the period from April 1, 2012, the Veteran's left knee disability has been manifested by severe recurrent subluxation.

6.  The Veteran does not have a disability manifested by high cholesterol that is related to a disease or injury during active service.

7.  A right knee disability was not present during active service, and is not otherwise related to service; nor is it due to or aggravated by the service-connected degenerative joint disease of the left knee. 


CONCLUSIONS OF LAW

1.  For the period from May 21, 2004, to June 12, 2006, the criteria for an initial disability rating in excess of 10 percent for lumbosacral strain have not been met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  For the period from June 13, 2006, to May 7, 2013, the criteria for a disability rating in excess of 20 percent for lumbosacral strain with osteoarthritis have not been met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).

3.  Throughout the rating period, the criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 (2013).

4.  For the period from July 7, 2011, to February 1, 2012, the criteria for a separate disability evaluation of 20 percent, but no higher, for moderate left knee impairment are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

5.  For the period from April 1, 2012, the criteria for a separate disability evaluation in excess of 30 percent for severe recurrent subluxation are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

6.  A disability manifested by high cholesterol was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  A right knee disability was not incurred in service and is not secondary to the service-connected degenerative joint disease of the left knee.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a January 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claims, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the January 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Regarding the service connection claims, as will be discussed below, there is neither evidence of pertinent disability in service nor evidence of pertinent disability after service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Moreover, the RO provided the Veteran with appropriate VA examinations for evaluating her service-connected disabilities; and there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbosacral with osteoarthritis and degenerative joint disease of the left knee since she was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to these claims.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is also competent to report symptoms of low back pain and left knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Lumbosacral Strain with Osteoarthritis

Service connection has been established for lumbosacral strain, effective May 21, 2004.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, as initially 10 percent disabling; and as 20 percent disabling, effective January 13, 2006, and as 40 percent disabling, effective May 8, 2013.  As noted above, the Veteran's appeal of this matter is restricted to the rating period from May 21, 2004, through May 7, 2013.

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Historically, the Veteran sustained an injury to her low back in active service in 1984 or 1985, while lifting a pail of water.  Records show chronic low back pain and muscular spasm in the lumbosacral spine intermittently since then.  

The report of a January 2006 VA examination includes a diagnosis of lumbosacral strain.  The examiner noted complaints of upper and lower back pain, without any distribution or paresthesias; and of radiating pain, at times, into the left lower extremity on the lateral aspect up to the level of the foot.  Examination revealed that the Veteran's spine was asymmetrical; posture and gait were normal.  Range of motion of the thoracolumbar spine was to 65 degrees on flexion, with pain; to 15 degrees on extension; to 20 degrees on lateral bending to the left and to the right; and to 20 degrees on rotation to the left and to the right.  There was no additional loss of motion with repetitive use.  There was paralumbar muscle guarding, but no muscular spasm.  Sensory and motor examination was normal.  Lasegue's sign was negative, and deep tendon reflexes were brisk and equal.
  
VA treatment records show complaints of periodic flare-ups of back spasm in January 2006, and complaints that the Veteran's back caused discomfort when standing for long periods of time.  In August 2006, the Veteran requested a back brace.  X-rays taken of the lumbosacral spine in December 2006 were normal.  Mild rotoscoliosis with curve to the left was mentioned.

During a February 2007 VA examination, the Veteran reported pain in the lower back area, radiating to the back of her left thigh.  She described the pain as dull and sharp and lasting all day, with a pain intensity of 6 on a scale of 10.  The Veteran also reported having flare-ups of low back pain two-to-three times per week, and having difficulty doing her regular chores that required bending and prolonged walking.  She did not report any loss of work days.  She reported using a back brace, and that she could walk only one block without back pain.  The Veteran denied being unsteady, and reported no history of falls.  

Examination in February 2007 revealed that the Veteran had normal lumbar spine movements, normal posture, and normal gait.  Range of motion of the thoracolumbar spine was to 70 degrees on flexion, to 15 degrees on extension, to 20 degrees on bending to the right and to the left; and to 20 degrees on rotation to the right and to the left.  On repetitive motion, flexion decreased to 60 degrees due to pain; and the Veteran experienced pain starting at 30 degrees on flexion.  She also experienced pain during extension, lateral bending, and rotation, but without any decreases in ranges of motion.  The examiner also noted mild spasm and mild tenderness in the paraspinal muscle areas.  On neurological evaluation, sensation to monofilament and pinprick was subjectively decreased over the left lower extremity in the S1 dermatomal area; other areas showed normal sensation.  No muscle wasting was noted, and all muscle groups in both lower extremities showed normal tone and strength.  Reflexes were normal.  Straight leg raising was positive on left lower extremity, and negative on right lower extremity.  No incapacitating episodes were reported.  The examiner noted limitation of joint function due to pain, fatigue, weakness, lack of endurance, and incoordination.

During a February 2008 VA examination, the Veteran reported having muscle spasm and reported that her back pain radiated down her leg into her knee and foot.  Sitting, standing, and walking tended to aggravate the low back.  During flare-ups, she reported a pain intensity of 8 on a scale of 10.  Additional symptoms reported by the Veteran included fatigue, decreased motion, stiffness, weakness, and spasm.  She reportedly wore a back brace and was able to walk more than one-quarter mile, but less than one mile.  

Detailed sensory examination and detailed reflex examination in February 2008 were normal.  Range of motion of the thoracolumbar spine was to 40 degrees on flexion; to 30 degrees on extension; to 30 degrees on lateral bending to the left and to the right; and to 30 degrees on rotation to the left and to the right.  Pain was noted at the extremes of motion on flexion, extension, and lateral bending and rotation to the left.  There was no additional loss of motion on repetitive use.  MRI scans revealed alignment was within normal limits; and vertebral body heights and intervertebral disc spaces were well maintained.  The examiner noted that the Veteran was working full-time, and that she lost about two weeks from work during the past 12 months due to the lumbosacral strain.
     
MRI scans of the lumbar spine, conducted in April 2008, revealed mild facet osteoarthritis involving L4-L5 and L5-S1.

Private records show that the Veteran began treatment with steroid injections for low back pain in February 2009.   
  
The report of a July 2009 VA examination reflects that the Veteran has received facet blocks of the lumbosacral spine on a monthly basis for the last few months at a private clinic, without much benefit.  She reported flare-ups occurring with any bending, lifting, prolonged ambulating, and prolonged standing.  She reported wearing a back brace, and that her walking tolerance was one-to-two blocks.  The Veteran reported missing about twelve weeks of work in the past year due to her low back pain, and reported that her driving tolerance was also diminished.  

Examination of the thoracolumbar spine in July 2009 revealed that range of motion was to 45 degrees on flexion; to 5 degrees on extension; to 15 degrees on lateral bending to the left and to the right; and to 15 degrees on rotation to the left and to the right.  Pain was noted at the extremes of motion.  The examiner was unable to perform repetitive motion testing due to the severity of the pain.  Moderately severe muscle guarding and tenderness in the lumbosacral area were noted, although there was neither paralumbar spasm nor postural abnormalities nor fixed deformity.  Sensory examination was intact; no muscular atrophy was noted.
  
Private records show that the Veteran again underwent steroid injections for low back pain in May 2011.

The report of a May 2013 VA examination reveals that sensory examination of each lower extremity was normal.  Results of straight leg raising were negative, and the examiner found no signs or symptoms due to radiculopathy. 

For the Period from May 21, 2004, to June 12, 2006

In this case, during the applicable period, the evidence shows that the Veteran could flex her thoracolumbar spine beyond 60 degrees.  Painful motion, muscle spasm, and localized tenderness were noted; and there was no ankylosis of the lumbar spine.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  There were no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  Her disability, thus, does not meet the criteria for an initial disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

There is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes during the applicable period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Thus, the weight of the evidence is against the grant of an initial disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).

In addition, there is no objective evidence of any sensory deficits in the lower extremities during the applicable period.  Examiners found the Veteran's gait to be normal, and sensory and motor testing revealed no significant neurological deficits.

The evidence is against an initial disability rating in excess of 10 percent during the applicable period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that her disability meets the criteria for a higher evaluation.  Hence, the Board must conclude that those findings outweigh her lay assertions regarding severity.  

For the Period from June 13, 2006, to May 7, 2013

In this case, during the applicable period, the evidence shows that the Veteran could flex her thoracolumbar spine beyond 30 degrees; painful motion was noted.  MRI scans revealed mild facet osteoarthritis involving L4-L5 and L5-S1.  There were no findings of ankylosis of the spine segment.  Her disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, the February 2007 examiner acknowledged that flexion was limited by pain to 60 degrees, with pain from 30 degrees.  However, such limited motion still does not satisfy the criteria for a higher disability rating for a disability of the spine.  While the February 2007 examiner noted that the Veteran had pain prior to the point at which motion was limited, pain alone is not functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Along those lines, while the Veteran reports increased pain during flare-ups, she does not report any additional limitation of motion as a result of painful motion.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  The Veteran's reports of her symptoms have been considered and they support the currently assigned evaluation.  The evidence as a whole does not show that the criteria for a higher evaluation are approximated.  For these reasons, the Board concludes that a higher rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes during the rating period.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's lumbosacral strain with osteoarthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).

In addition, the Veteran has described some sensory deficit in the left lower extremity.  The February 2007 examiner noted sensation to monofilament and pinprick was subjectively decreased over the left lower extremity in the S1 dermatomal area.  All other areas showed normal sensation, and all subsequent neurological examinations revealed no significant neurological deficits  The Veteran has not reported other neurologic symptoms nor has any other neurologic abnormality been diagnosed.  In fact, recent neurological examination in May 2013 revealed no signs or symptoms due to radiculopathy.  Under these circumstances, the Board finds that the record does not demonstrate neurological manifestations sufficient to warrant any separate compensable evaluation.

The evidence is against a disability rating in excess of 20 percent for lumbosacral strain with osteoarthritis during the applicable period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.

B.  Left Knee Disability

Service connection has been established for a left knee disability, effective November 30, 2007.  The RO assigned an initial 10 percent disability rating for degenerative joint disease and limited flexion under Diagnostic Code 5003-5260; and currently assigned a separate 30 percent disability rating for residual subluxation under Diagnostic Code 5257, effective April 1, 2012, which is the maximum rating under that diagnostic code.

Imaging studies of record confirm degenerative changes in the left knee.  See, e.g., MRI report dated in February 2008.  Thus, Diagnostic Code 5003 is applicable, and directs the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261.

Rating Criteria

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in her left knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).   Under that code, a 20 percent rating is warranted for a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).   Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Evaluation 

Historically, the Veteran's service treatment records show treatment for infrapatella pain syndrome involving the left knee.  VA records show complaints of left knee pain in May 2006.  MRI scans of the Veteran's left knee, conducted in February 2008, reveal osteoarthritis with small joint effusion.

During a September 2008 VA examination, the Veteran reported constant pain in the left knee; that the left knee gave out; and that she wore a knee brace.  She reportedly was unable to stand for more than a few minutes, and was unable to walk for more than a few yards.  On examination, range of motion of the left knee was to 130 degrees on flexion and to 0 degrees on extension.  

The report of a July 2009 VA examination reflects tenderness of the left knee without effusion and without deformity.  The Veteran reported a pain intensity level of 8 on a 10-point scale, and that she took medication and also had intraarticular knee injections without relief.  She reportedly missed about twelve weeks of work in the past year due to knee pain, and was limited to standing for ten minutes and to walking one-to-two blocks.  Range of motion of the left knee was to 90 degrees on flexion, and to -5 degrees on extension-with pain at the extremes of motion.  The examiner noted that the Veteran was unable to perform repetitive motion in the left knee due to pain.  Lachman's and McMurray's testing was negative.  Gait was antalgic due to left knee pain.  

Private records, dated July 7, 2011, show that the Veteran guarded her left knee at all times, and that her body mechanics were poor, in part, due to this guarding.  A private physician also noted that the Veteran was unable to bend, squat, kneel, or climb stairs; and that she would qualify for only a sedentary or light duty job.  MRI scans conducted in November 2011 reveal that the Veteran's menisci and ligaments all looked normal, and that the medial femoral condyle had one area of thinning on the weightbearing surface.  The Veteran's patella showed more degenerative changes under the lateral patellar facet and the medial patellar facet, as well as some thinning along the ridge.  Objective evidence at the time revealed normal alignment of the left leg and good motion.  The Veteran had a little bit of patellofemoral crepitus with continued pain, which seemed most tender underneath the lateral patellar facet.  She had no instability.  Records show that, in February 2012, the Veteran underwent a left knee arthroscopy with lateral release.
  
The Veteran underwent a VA examination in May 2013 for purposes of determining the current severity of her left knee disability.  She reported a worsening of her left knee arthritis.  She reported no flare-ups impacting the functioning of her left knee.  

Objective examination in May 2013 revealed that the Veteran did regularly use a left knee brace and a cane.  Range of motion of the left knee was to 85 degrees on flexion, and to 0 degrees on extension.  Pain was noted throughout the ranges of motion.  Pain prevented repetitive motion testing.  The examiner noted additional functional loss or impairment due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting and standing and weight-bearing.  Muscle strength of the left knee was 5/5 (normal).  Joint stability testing of the left knee was normal.  The examiner noted the Veteran's history of severe subluxation, and the left lateral patella release procedure in 2012.  The examiner also noted that the Veteran's left knee disability impacted her ability to work, specifically, requiring changes of position when standing or sitting, and limited time sitting or standing or walking.

Here, regarding the Veteran's degenerative joint disease of the left knee, the current 10 percent disability rating pursuant to Diagnostic Code 5003-5260 is due to her arthritis with some limitation of flexion.  There is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

Referable to Diagnostic Code 5260, the Veteran's limitation of flexion has predominantly been to at least 85 degrees.  Even when considering functional loss due to pain, this still does not represent compensable limitation of motion under Diagnostic Code 5260.  The level of limitation contemplated by the 20 percent rating category requires limitation of flexion to 30 degrees or less.  

Referable to Diagnostic Code 5261, the Veteran has been reported able to achieve a nearly normal range of extension, that is, extension to 0.  The July 2009 examiner noted extension limited by 5 degrees due to pain.  A compensable rating of 10 percent requires extension to 10 degrees.  Thus, the criteria for a separate compensable rating under this code have not been met.

Regarding the remaining codes that may provide a separate evaluation (Diagnostic Code 5257), the Board notes that the maximum 30 percent disability rating for residual subluxation has been assigned, effective from the date following surgery and convalescence for a left lateral patella release on April 1, 2012.  While there is no objective evidence of recurrent subluxation prior to April 1, 2012, examiners have indicated that the Veteran must wear a knee brace for walking and climbing stairs; and there is evidence of pain in the form of facial grimacing and guarding of movement.  A private physician in July 2011 also noted that the left knee disability caused limitation in daily activities.  Relative to functional loss due to pain, fatigue, incoordination, or the like, no examiner was able to perform repetitive motion testing due to severe pain.  Less movement than normal and disturbance of locomotion also have been documented.  Given the Veteran's credible statements of frequent flare-ups and functional impairment, and resolving doubt in her favor, the Board finds that a 20 percent, but no higher, disability rating is warranted for moderate impairment of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257, as of July 7, 2011.  There is no indication that left knee impairment is severe, prior to April 1, 2012, to warrant a disability rating in excess of 20 percent.  Severe recurrent subluxation or lateral instability is not demonstrated prior to April 1, 2012.  Again, the Board has considered the Veteran's lay reports of having constant pain; however, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of lateral instability or subluxation prior to April 1, 2012.

The Board notes that a temporary total rating was in effect from February 1, 2012, until March 31, 2012, following the Veteran's left lateral patella release and a period of convalescence.  The currently assigned 30 percent disability rating under Diagnostic Code 5257 is the maximum rating.  That evaluation contemplates severe recurrent subluxation, and is adequate in this case for the period from April 1, 2012.  In this regard, no extraschedular rating is warranted.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

Turning to alternative diagnostic codes, there is no objective evidence of locking at any time during the rating period, or of more than minimal effusion in the left knee joint to warrant evaluation under Diagnostic Code 5258.  There is also no evidence of impairment of the tibia and fibula to warrant evaluation under Diagnostic Code 5262.

The currently assigned 10 percent rating adequately compensates the Veteran's symptoms of pain that are limiting her flexion of the left knee.  Therefore, the rating is sufficient. As her symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion, the Board finds that no more than a 10 percent disability rating is warranted for degenerative joint disease of the left knee at any point during the appeal.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of her symptoms.

For the reasons noted above, a separate 20 percent disability rating under Diagnostic Code 5257 is warranted for the period from July 7, 2011, until the date of surgery for a left lateral patella release on February 1, 2012.  Hence, staged ratings are applicable.

Lastly, no examiner has found that the surgical scars on the Veteran's left knee are tender or painful, or caused any functional impairment to warrant a separate, compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.

C.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun, 22 Vet. App. at 111; Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Id.
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, comparing the Veteran's disability level and symptomatology for each disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2013). 
 
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111. 

A.  High Cholesterol

The Veteran contends that a disability manifested by high cholesterol had its onset during active service.  

Service treatment records do not reflect any findings or complaints of elevated cholesterol.

The post-service records show that the Veteran was informed of increased cholesterol in July 2004, and she was encouraged to diet and exercise.  Records dated in January 2008 show that the Veteran took medications, and was followed by a clinical pharmacist for lipid management.
  
Here, there is neither medical evidence of current disability, nor medical evidence of a link between a current disability and service.  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  High cholesterol itself is not a disease, injury, or disability, even though it may be considered a risk factor in the development of certain diseases.  In the absence of proof of present disability, there can be no valid claim.  See 38 U.S.C.A. § 1110.

To the extent the Veteran contends she is currently taking medications to manage her cholesterol, her statements are competent and credible.  However, she is not shown to have the medical expertise to diagnose or determine the etiology of any disability manifested by high cholesterol.  This is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic criteria to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of treating her cholesterol with medications.  However, there is neither evidence that the Veteran has a current disability manifested by high cholesterol, nor evidence that her longstanding cholesterol has any relationship with her active service.  Nor is there evidence of treatment for high cholesterol in active service.  This is highly probative evidence against finding a nexus between any present disability manifested by high cholesterol and active service.

In this case, the competent evidence is against finding that the Veteran has a current disability manifested by high cholesterol or any disability linked to service.  A preponderance of the evidence is therefore against a finding that the Veteran's disability manifested by high cholesterol either had its onset during service or is related to disease or injury in active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for a disability manifested by high cholesterol is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002). 
 
B.  Right Knee Disability

Service treatment records do not reflect any findings or complaints of right knee injury or disease.  The Veteran underwent no treatment for a right knee disability in service, and no right knee disability was documented in active service.

Nor is there competent evidence of arthritis of the right knee in active service or within the first post-service year.
  
VA records first show complaints of right knee pain many years post-service in April 2008.

An imaging study conducted in December 2011 reveals degenerative findings in both knees.

The report of a May 2013 VA examination includes no diagnosis of any right knee disability.  Range of motion of the Veteran's right knee was to 140 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of painful motion of the Veteran's right knee.  Joint stability tests were normal.

In this case, the Veteran is not entitled to direct service connection for a right knee disability because there is no competent evidence linking any current right knee disability to any disease or injury in active service.

Thus, the evidence of record weighs against a finding that a right knee disability was present during active service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is suggested many years after service with no competent evidence that it is in any way related to active service.  While the Veteran is competent to report symptoms, she is not competent to provide an etiology opinion linking a right knee disability to service, as this is beyond the capacity of a lay person to observe.  

Here, the Veteran asserts that her right knee disability is secondary to her service-connected degenerative joint disease of the left knee.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

As noted above, the May 2013 VA examiner found no objective evidence of any right knee disability.   Although the Veteran has reported right knee pain on occasion, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board finds the May 2013 examination report to be persuasive in finding no current right knee disability.  Without objective evidence of a current right knee disability, there is no basis for such disability to be aggravated by the service-connected degenerative joint disease of the left knee.  

While the Veteran contends that a right knee disability was caused by or had worsened due to her degenerative joint disease of the left knee, she is not shown to have the medical expertise to offer an opinion on such a complex medical question.  She is not shown to be competent to render an opinion as to the nature of her underlying right knee disability, or to identify that a disability such as degenerative joint disease of the right knee is related to service or due to or aggravated by her service-connected degenerative joint disease of the left knee.  In essence, the Board again finds that the issue presented is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a right knee disability, to include as secondary to degenerative joint disease of the left knee.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

For the period from May 21, 2004, to June 12, 2006, an initial disability evaluation in excess of 10 percent for lumbosacral strain is denied.

For the period from June 13, 2006, to May 7, 2013, a disability evaluation in excess of 20 percent for lumbosacral strain with osteoarthritis is denied.

An initial disability rating in excess of 10 percent for degenerative joint disease of the left knee, manifested by painful motion and limitation of flexion, is denied.

For the period from July 7, 2011, to February 1, 2012, a separate 20 percent disability evaluation for moderate impairment of the left knee is allowed, subject to the regulations governing the award of monetary benefits.

For the period from April 1, 2012, a separate disability evaluation in excess of 30 percent for severe recurrent subluxation of the left knee is denied.

Service connection for a disability manifested by high cholesterol is denied.

Service connection for a right knee disability, to include as secondary to degenerative joint disease of the left knee, is denied.




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


